VANDE WALLE,
Chief Justice, concurring in the result.
[¶ 26] I concur in the result reached by the majority opinion. I agree that my concurring opinion in Acoma Oil Corp. v. Wilson, 471 N.W.2d 476, 486-87 (N.D. 1991) does not announce the law of the case. In Acoma I suggested that under a different set of facts the result might be different. While I believe that suggestion had merit, I was alone in that position. Significantly, for my purposes, that decision was issued some 21 years ago. The North Dakota Mineral Title Standards, quoted in ¶ 13 of the majority opinion, were understandably not altered to reflect my position. While those standards are not binding on this Court, I recognize that as a practical matter most real property lawyers rely on those standards and that stability in real property titles, including title to minerals, is a significant if not controlling consideration in these matters. Presumably Wenco, the purchaser of the Dockters’ remaining interests in 1993, and Wenco’s subsequent lessees were aware of the 1991 decision in Acoma and the Mineral Standards.
[¶ 27] GERALD W. VANDE WALLE, C.J.